Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 1 of 106 Page|D: 1

FUGGI LAW FIRH, P.C.

ROBERT R. FUGGI' JR., ESQ.
ATTORNEY ID: 037581992

47 MAIN STREET

P.O. BOX 1808

TOMS RIVER NJ 08753

T: 732-240-9095

F: 732-240-9072

ATTORNEYS FOR PLAINTIFF, K.H.
K.H.

 

Plaintiff,
v.

Stockton University; Stockton
University Board of Trustees; Leo
B. Schoffer; Raymond R. Ciccone;
Stanley M. Ellis; Nancy Davis;
Madeleine Deininger; Andy Dolce;
Michael Jacobson; Nelida Valentin;
Meg Worthington; Harvey Kesselman;
Susan Davenport; Pi Kappa Phi;
Zachary Madle; Jason Soto; Yin Ben
Tomm; Amy Tomm; John Does (1-
20)(Fictitious Individuals); A-Z
owNER CORPORATIONS (1-
20)(Fictitious Corporations)

Defendant(s).

 

_UNITED BTATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERBEY

Civil Action

Case Nb.:

COMPLAINT AND DEMAND FOR JURY
TRIAL; DESIGNIIION OF TRIAL
COUNSELF PLAINTIFF'S DEHAND

FOR DAMAGES! DEHAND FOR
ANSWERS TO INTERROGATORIEB}
AND NOTICE TO PRODUCE

Plaintiff, K.H. by and through her attorneys, the Fuggi Law

Firm, hereby files the following Complaint against Defendants as

captioned above.

PARTIES

.Plaintiff K.H.

is a Stockton University graduate who attended

the University and lived on campus from 2011 to 2015 and

thereafter graduated.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 2 of 106 Page|D: 2

.At all material times Plaintiff was attending Stockton
University as a student and now maintains a residency in Ocean
Grove, NJ 07756.

.The Defendant Stockton University is located in Galloway
Township in Atlantic County, New Jersey, and is a public
undergraduate and graduate university of the Arts, Sciences and
Professional Studies of the New Jersey state system of Higher
Education.

.At all material times, Defendants Zachary Madle and Jason Soto
were students of Stockton University and were associates,
pledges, and/or members of the fraternity, Pi Kappa Phi at
Stockton University.

.Defendant Pi Kappa Phi's Zeta Kappa chapter fraternity house is
located at 600 W. White Horse Pike, Egg Harbor City, New Jersey
08215.

.At all material times, defendants Yin Ben Tomm and Amy Tbmm,
owned the residence at 600 West Whitehorse Pike, Egg Harbor
City, New Jersey also known as the Pi Kappa Phi fraternity
house.

.At all material times, the National Chapter of Pi Kappa Phi is
headquartered. at: 2015 Ayrsley' Town. Blvd. Ste; #200; P.O. Box
240526; Charlotte, North Carolina.

. At all material times, the Title IX Coordinator of Stockton

University was an agent and/or employee of Defendant Stockton
2

10.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 3 of 106 Page|D: 3

University, acting or failing to act within the scope, course,
and authority of her employment and her employer to protect the
rights of students that had been sexually abused and/or

harassed .

. The Defendant Stockton University Board of Trustees is located

in Galloway Township in Atlantic County, New Jersey, and
operates dominion and control over Stockton University, a public
undergraduate and graduate university of the arts, sciences and
professional studies of the New Jersey state system of higher
education.

Leo B. Schoffer, Raymond R. Ciccone, Stanley M. Ellis, Nancy
Davis,' Madeleine Deininger, Andy Dolce, Michael Jacobson, Nelida
Valentin, Meg Worthington, Harvey Kesselman, Susan Davenport
individually compose the Stockton University Board of Trustees
which is entrusted to oversee the university and student life
inclusive of health, education, safety, and welfare of its

student body .

JURISDICTION AND VENUE

. This Court has subject matter jurisdiction over this case

pursuant to 28 _U.S.C. §1331, which gives district courts
jurisdiction over all civil actions arising under the

Constitution, laws, and treaties of the United States.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 4 of 106 Page|D: 4

2. This Court also has subject matter jurisdiction pursuant to 28
U.S.C. §1343, which gives district courts original jurisdiction
over (a) any civil action authorized by law to be brought by any
person to redress the deprivation, under color of any State Law,
statute, ordinance,r regulation, custom or usage, of any right,
privilege or immunity secured by the Constitution of the United
States or by any Act of Congress providing for equal rights of
citizens or of all persons within the jurisdiction of the United
States,- and (b) any civil action to recover damages or to secure
equitable relief under any Act of Congress providing for the
protection of the civil rights.

3. Plaintiff brings this action to redress a hostile educational
environment pursuant to Title IX of the Education Amendments of
1972, 20 U.S.C. §lGBl(a) , as more fully set forth herein.

4. This is also an action to redress the deprivation of Plaintiff's
constitutional rights under the Fourteenth Amendment of the
United States Constitution pursuant to 42 U.S.C. §1983.

5. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) ,
since all defendants reside or resided in this district and the

events giving rise to the claims occurred in this district.

APPLIC.ABLE LAW AND POLICY
6.Title IX of the Education Amendments of 1972 (“Title IX”), 20

U.S.C. §lGBl(a), states that No person in the United States

10.

ll.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 5 of 106 Page|D: 5

shall, on the basis of sex, be excluded from participation in,
be denied the benefit of, or be subjected to discrimination
under any education program or activity receiving Federal

financial assistancem

.Title IX is implemented through the Code of Federal Regulations.

See 34 C.F.R. Part 106.

.34 C.F.R. §106.8(b) provides: “. A recipient shall adopt and

publish grievance procedures providing for prompt and equitable
resolution of student and employee complaints alleging any

action which would be prohibited by this part.

.In Gebser v. Lago Vista Independent School District, 524 U.S.

 

274 (1988), the United States Supreme Court recognized that a
recipient of federal educational funds intentionallyl violates
Title IX, and is subject to a private damages action, where the
recipient is “deliberately indifferent” to known acts of
teacher-student discrimination.

In. gavis v. Monroe County__Board. of Education, 526 U.S. 629
(1999), the United States Supreme Court extended. the private
damages action recognized in §§b§er to cases where the harasser
is a student, rather than a teacher.

Davis held that a complainant may prevail in a private Title IX
damages action against a school district in cases of student-on-

student harassment where the funding recipient is a)

deliberately indifferent to sexual harassment of which the
5

12.

13.

14.

15.

16.

17.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 6 of 106 Page|D: 6

recipient has actual knowledge, and. b) the harassment is so
severe, pervasive, and objectively offensive that it can be said
to deprive the victims of access to the educational
opportunities orl benefits provided. by the school. E§yi§, 526
U.S. at 1669-76.

The Fourteenth 'Amendment to 'the United States Constitution
provides in. pertinent part that no State shall “deny to any
person within its jurisdiction the equal protection of the

laws.” U.S. Const. amend. XIV, §l.

STATI.NT OF FACTB
K.H. enrolled as a freshman at Stockton University for the Fall
Semester of 2011.
Born on September 17, 1993 K.H. was still just seventeen (17)
years-old when she first arrived to Stockton University's
Freshman Orientation in August of 2011.
Plaintiff arrived on campus for freshman orientation on or about
August 20, 2011. After arriving to the Stockton University
campus, she was placed on the floor below Defendant Assailant
Zachary Madle in the Stockton housing.
During orientation, K.H. attended many mandatory programs
conducted and sponsored by Stockton University.
During one such Stockton-organized orientation program regarding

sexuality and sex practices, K.H. felt so uncomfortable as to

18.

19.

20.

21.

22.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 7 of 106 Page|D: 7

the themes and crude manner in which sexual subject matters were
discussed that she was forced to leave this sexually charged
environment sponsored by Stockton University and the Board of
Trustees.

Shortly after arriving on campus, K.H. was invited to a Pi Kappa
Phi party where she met Zachary Madle. The party was hosted by
Pi Kappa Phi's Zeta Kappa (Stockton) chapter. He was an
associate, pledge, and/or member of the fraternity of this time,
but was already taking part in their parties.

K.H. would see Madle around campus, because he lived on the
floor above K.H. in the Stockton Dorm D. Block. K.H. lived in
room D101 of the Freshman dorm.

I-Iowever, K.I-I. would avoid personal interaction with him because
she was notl romantically attracted to him and was not interested
in having him as a boyfriend.

But, at some point between August 20, 2011 and September 17,
2011, Madle attacked and sexually assaulted K.H. in her dorm
room. Assailant Madle went into K.H.'s room and attempted to
kiss and fondle her breasts and buttocks without consent.

K.H. attempted to stop him, but he would not take no for an
answer and continued the sexual assault in the Stockton dorm

I`OO'm .

23.

24.

25.

26.

2'7.

28.

29.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 8 of 106 Page|D: 8

Assailant Madle then slammed her against a wall and forced her
to kiss him. He also grabbed her breasts and vagina forcefully
with his hands while doing so.

Eventually, she was able to get him to stop when someone from
the door yelled at him to leave her alone.

However, that would not be the lastl time she would be sexually
assaulted by Defendant Zachary Madle.

In November 2011, K.H. attended a Thursday night Pi Kappa Phi
party, notoriously known within the fraternity as “Pussy"
Parties with several Stockton University classmates/friends.
These fraternity parties were known on campus, because Pi Kappa
Phi members would often wear their colors and logos on campus
and attempt to recruit female students to attend their parties.
One student in particular, “Dan"r who was an associate and/or
member of Pi Kappa Phi was known around campus as someone who
would recruit pledges and girls to the “Pussy” Parties. He would
often do so with the enticement of alcohol along with illegal
drugs such as MDMA (AKA ecstasy or Molly) and cocaine.

At the party of November, as per the norm, Pi Kappa Phi was
serving alcohol to students-the majority of whom were underage.
Plaintiff K.H. consumed three or four beers during the party,
but was not drunk. She was at the party with other fellow

Stockton University students.

30.

31.

32.

33.

34.

35.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 9 of 106 Page|D: 9

After a while, K.H. was no longer interested in attending the
party and asked her friend Aaron to take her home. Aaron agreed
because he too wanted to go back to dorm.

Aaron, who had gone to the party with the Assailant Madle, told
Madle he and K.H. were going home and he joined them. The two
of them went back to the dorm together with K.H.

After all arrived at the dorm, Aaron headed straight upstairs to
his room in DlOO.

Assailant Madle followed K.H. to the entrance and used the same
entrance as her.

However, Madle, instead of heading to his floor, followed K.H.
into her room.

After following K.H. into her room he then raped and sexually
assaulted her. He grabbed K.H. and threw her onto her bed. He
stood over her and held her arms in order to get her pants and
underwear off. After taking off his own pants, he then mounted
her in an attempt to rape her by vaginally penetrating her with
his penis. He then began violently attempting to jam his penis
inside K.H., but he was too flaccid and he could not initially
penetrate her. So he began to kiss her forcefully in order to
further arouse himself. During this entire ordeal K.H.
repeatedly told Madle to “Stopl” After several failed attempts

he finally penetrated K.H. When he was done, he left.

36.

3'7.

38.

39.

40.

41.

42.

43.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 10 of 106 Page|D: 10

After the rape and sexual assault by Madle, for which he never
apologized, K.H. informed her friends the next morning that he
had sexually assaulted and raped her. However, none of them
reported it to the school or encouraged her to do so.

Soon after the rape occurred, rumors stemming from Pi Kappa Phi
began circulating around campus. And people, especially Pi Kappa
Phi members, began demeaning K.H. by referring to her as “Madle”
or “Madle's wife” when they would pass her on campus. As one can
imagine, this made K.H.'s social life extremely difficult.

As a result of the sexual harassment and rape K.H. began
undergoing therapy twice a week. She began to suffer the effects
of bulimia.

Unfortunately, despite the two assaults at the hands of Zachary
Madle, K.H. would undergo the horrors of sexual assault one more
time during her Stockton University academic career.

In 2014, during K.H.'s junior year, while attending a Pi Kappa
Phi sorority/fraternity “mixer” party, K.H. was assaulted by Pi
Kappa Phi associate and/or member Jason Soto.

Jason Soto was a member/associate of Pi Kappa Phi who was also
serving as the Pi Kappa Phi party D.J. on the night in question.
K.H. attended the party with seven other girl friends who were
all members of the sorority to which K.H. had become a member.
During the party, Pi Kappa Phi was serving their infamous

“Jungle Juice” which. was served to the girls in red. plastic
10

44.

45.

46.

47.

48.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 11 of 106 Page|D: 11

cups. It is believed that the “Jungle Juice” was spiked with
very hard alcohol or perhaps drugs.

Drinking her first cup of jungle juice is the last memory K.H.
has of the party. She thereafter was unconscious.

K.H. awoke the next morning with a sore vagina. She feared that
someone had spiked her drink and sexually assaulted her, again.
That same morning, the eight Stockton University women who
attended the party all said: “What happened last night?” Most
all of the girls had thrown. up extensively' and fewl had any
recollection of the previous night-leading them to believe they
had been drugged.

As the group of young women began to discuss and piece together
the events of the party, one of the girls told K.H. “You were in
the bathroom having sex with Jason (Soto). Don't you remember?”
But K.H. did not remember and could not have consented to the
act.

K.H. also learned that after Jason Soto was done sexually
assaulting and raping K.H. in the bathroom, he then pulled
another girl, S.J. into the bathroom and began sexually
assaulting her as well. It is believed both girls were
intoxicated to the point that any ability to consent was
impossible and therefore any sexual act was sexual assault

and/or rape.

11

49.

50.

51.

52.

53.

54.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 12 of 106 Page|D: 12

Later, K.H. encountered Jason Soto on campus and she approached
him. They spoke in regards to their “sexual encounter” A.K.A his
sexual assault. K.H. replied to him “I don't remember having sex
with you.” To which he responded: “Really? Wow, you must have
been really drunk!” He also informed her that he did not use a
condom. This is an. admission. that he sexually' assaulted. K.H.
without her consent.

The eight young women. who attended the party' did speak with
other female students regarding their being drugged at the Pi
Kappa Phi party. But no one ever reported the incident to
Stockton University.

Stockton University and the Board of Trustees were well aware of
the operation. of the Pi Kappa Phi fraternity. Theyl gave the
fraternity de facto approval and allowed them to host and
recruit Stockton University students despite the fraternity
supposedly being officially unrecognized by Stockton University.
K.H. has undergone substantial trauma and damage from the
assaults and has been undergoing therapy fairly regularly.

With the help of therapy, K.H. was able to graduate from
Stockton University in 2016.

However, it was not until November 2017 that she was capable of
discussing these incidents specifically with her therapist and

began to understand the effects it has had on her well-being.

12

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 13 of 106 Page|D: 13

COUNT ON'.E

VIOLATION OF TITLI IX AS TO DEFEN'DANT STOCKTON UNI`V'ERSITY (20
U.S.C. 51681, et seq.) (Retaliation by Withb.olding Protections
Otherwise Conferred by Title IX)
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length her_ein.
. Stockton University had reassured all members of the student
body that they would protect and investigate any and all sexual
assaults regardless of whether or not the matter was referred to
law enforcement.
. Once a victim of sexual abuse insists upon involving law
enforcement for a criminal investigation, the University instead
retaliates against victims by: declining to investigate their
matter, failing report all instances of sexual abuse, or to
otherwise failing to comply with their responsibilities as
mandated by Title IX.
. Stockton University has been continually on notice as a result
of past incidents which have involved rape, sexual assault, and
underage drinking. But Stockton has declined to intervene to
prohibit this conduct for the benefit and safety of its student
body. As such, the university was complicit in these actions_

WI-IEREFORE, Plaintiff respectfully requests judgment in her

favor and against all defendants for compensatory damages for

Plaintiff's psychological and emotional distress and damages,

13

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 14 of 106 Page|D: 14

loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; punitive damages; injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault. in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs,- and reasonable

attorney fees.

COUNT TWO
VIOLA.TION OF TITLE IX AS TO STOCKON' UNIVIRSITY (20 U.S.C. §1681¢
et seq.) (The School's Deliberate Indifference to Alleged Sexual
I-Iarassment)
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
. The sex-based sexual assaults and sexual harassment articulated
in the Plaintiff's general allegations was so severe, pervasive,

and objectively offensive that it deprived Plaintiff of access

to educational opportunities or benefits provided by the school.

14

10.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 15 of 106 Page|D: 15

. The Defendant University created and/or subjected Plaintiff to a

hostile educational environment in violation of Title IX of the
Education Amendments of 1972, 20 U.S.C. §l€Sl(a) (“Title IX"),
because a) Plaintiff was a member of a protected class,- b) she
was subjected to sexual harassment in the form of a sexual
assault by a fellow student; c) she was subjected to harassment
based on her sex,- and d) she was subjected to a hostile
educational environment created by the University's lack of
policies and procedures and failure to properly investigate

and/or address the sexual assault and subsequent harassment.

. Defendant Stockton University and its officials had actual and

constructive knowledge of the sexual assault and the resulting
sexual harassment of Plaintiff. This was created by Stockton's
failure to investigate and discipline Plaintiff's attacker in a
timely manner consistent with its own policy and federal and

state law.

. The Defendant Stockton University's failure to promptly and

appropriately respond to the alleged sexual assaults and sexual
harassment resulted in Plaintiff, on the basis of her sex, being
excluded from participating in, being denied the benefits of,
and being subjected to discrimination in the District's
education program in violation of Title IX.

Defendant Stockton University failed to take immediate,

effective remedial steps to resolve the complaints of s sexual
15

11.

`12.

13.

14.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 16 of 106 Page|D: 16

assaults and sexual harassment and instead acted with deliberate
indifference toward Plaintiff.

Defendant Stockton University persisted in its actions and
inaction even after it had actual knowledge of the harm suffered
by Plaintiff.

Defendant Stockton University engaged in a pattern and practice
of behavior designed to discourage and dissuade students and
parents of students who had been sexually assaulted from seeking
prosecution and protection and from seeking to have sexual
assaults from being fully investigated and fully reported.

This policy and/or practice constituted disparate treatment of
females and had a disparate impact on female students.

Plaintiff has suffered emotional distress and psychological
damage, and her character and standing in her community have
suffered from the harassment fostered as a direct and proximate
result of Defendant School District's deliberate indifference to
her rights under Title IX.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation_. and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; punitive damages; injunctive

relief requiring Defendant University to take effective steps to
16

15.

16.

17.

18.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 17 of 106 Page|D: 17

prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault ; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest; costs; and reasonable
attorney fees.
COUNT THREE
1983 VIOLATION AS TO DEFENDANTS STOCKON UNIVERSITY.
(42 U.S.C. 51983)
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
Under the Fourteenth Amendment, Plaintiff had the right as a
public school student to personal security and bodily integrity
and Equal Protection of Laws.
Defendants Stockton Employees were all state actors acting under
the color of state law.
Defendants each subjected Plaintiff to violations of her right
to personal security and bodily integrity and Equal Protection
of Laws by: failing to investigate the sexual assaults and

sexual harassment of the Plaintiff and failing to appropriately

1_7

19.

20.

21.

22.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 18 of 106 Page|D: 18

discipline the assailants; failing to adequately train and
supervise Stockton Employees,- and manifesting deliberate
indifference to the sexual assaults and sexual harassment of
Plaintiff by the assailants.

Stockton University has and/or had unconstitutional customs or
policies of a) failing to investigate evidence of criminal and
tortious misconduct against Stockton University students in the
nature of violations of their right to personal security and
bodily integrity and b) failing to adequately train and
supervise School District employees with regard to maintaining,
preserving and protecting students from violations of their
right to personal security, bodily integrity, and Equal
Protection of the Laws.

On information and. belief, the Universityl has followed these
unconstitutional customs and policies not only with regard to
Plaintiff but also with regard to criminal and tortious
misconduct committed against other Stockton University students.
The University's policies and/or practices constituted disparate
treatment of females and had a disparate impact on female
students.

Defendant Stockton University and Stockton University Board of
Trustees are or were at the time of events complained of within,
policymakers for the purpose of implementing the University's

unconstitutional policies or customs.
18

23.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 19 of 106 Page|D: 19

Plaintiff has suffered emotional distress and psychological
damage, and her character and standing in her community have
suffered from the harassment fostered as a direct and proximate
result of Defendant University's deliberate indifference to her
rights under the Fourteenth Amendment.

WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages_.
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; punitive damages,- injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault ; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest; costs,- and reasonable

attorney _fees .

19

24.

25.

26.

27.

28.

29.

30.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 20 of 106 Page|D: 20

CQUNT FOU'.R.
LIAIBILITY FOR FAILUR.E TO TR.AIN, SUPER.VISE, AN'D PR.OTICT STUDINTS
FROM SEXUAL ASSAULT A.S TO DEFEN'DANT STOCKTON UNIV'ER.SITY
(42 U.S.C. 51983)
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
Defendant Stockton Employees, were “state actors" working for
Stockton University, a federally funded school system.
Defendant Stockton Employees acted under “color of law” when
refusing to respond to Plaintiff's sexual assault on school
premises.
Defendant Stockton Employees failed to preserve Plaintiff's
constitutional right to equal protection as guaranteed by the
Fourteenth Amendment .
Under the Equal Protection Clause of the Fourteenth Amendment,
Plaintiff had the right to equal access to an educational
environment free from harassment and discrimination.
Defendant Stockton Employees should have known that their
response to sexual assault allegations must comply with federal
law, particularly as outlined in Title IX's published and widely
promulgated implementing regulations.

Defendant Stockton Employees each violated Plaintiff's right to

equal access by:

20

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 21 of 106 Page|D: 21

a. Failing to take immediate and appropriate action to
investigate or otherwise determine what occurred once
informed of possible sexual violence;

b. Failing to take prompt and effective steps to end the
sexuaJ. violence, prevent its recurrence, and. address its
effects, whether or not the sexual violence is the subject
of a criminal investigation;

c. Failing to take steps to protect the Plaintiff as
necessary, including interim steps taken prior to the final
outcome of the investigation;

d. Failing to provide a grievance procedure for students to
file complaints of sexual discrimination, including
complaints of sexual violence. The procedures must include
an equal opportunity for both parties to present witnesses
and other evidence and the same appeal rights;

e. Failing to use a preponderance of the evidence standard to
resolve complaints of sex discrimination in grievance
procedures; and

f. Failing to notify both parties of the outcome of the
complaint.

. Defendant Stockton University violated Plaintiff's Fourteenth

Amendment right to equal protection by failing to properly train

and supervise its employees as to these mandated investigative

requirements.
21

32.

33.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 22 of 106 Page|D: 22

These policies and/or practices constituted disparate treatment
of females and had a disparate impact on female students.
Defendants' actions and lack of actions were the proximate cause
of Plaintiff's emotional distress and psychological damage, and
her character and standing in her community have suffered from
the harassment fostered as a result lof Defendant Stockton
University's deliberate indifference to her right to equal
protection under the Fourteenth Amendment.

Wl-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; punitive damages,- injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault ,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest; costs,- and reasonable

attorney fees .
22

34.

35.

36.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 23 of 106 Page|D: 23

COUNT FIVE

VIOLATION OF THE JEANNE CLERY DISCLOSURE OF CAMPUS BECURITY

POLICY AND CAHPUS CRIME STATISTICS ACT (CLERY ACT)

Plaintiff repeats and reiterates all of the allegations

contained in the previous counts and/or paragraphs as if set

forth at length herein.

The Clery Act, passed in November 1990, requires that higher

education institutions whose students receive federal financial

aid collect and report crime data to the U.S. Department of

Education.

A 1992 amendment to the Clery Act established the Campus Sexual

Assault Victims' Bill of Rights, requiring schools to provide

certain basic rights to survivors of sexual assaults on campus.

include:

A. Giving the alleged victim and the alleged assailant equal
opportunity to have others present in disciplinary
proceedings and equal notification of the outcome of such
proceedings;

B. Notifying alleged victims of the availability of counseling
services, and of their right to pursue remedies through
local police;

C. Notifying alleged victims that they have the option of
changing classes and dormitory assignments in order to

avoid their alleged assailants.-

23

37.

38.

39.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 24 of 106 Page|D: 24

The Clery Act requires colleges and universities to do the
following with regards to sexual assault reports: l)Publish an
Annual Security Report,- 2) Disclose crime statistics for
incidents that occur on campus,. in unobstructed public areas
immediately' adjacent to or running through. the campus and. at
certain non-campus facilities ,- 3) Issue timely warnings about
Clery Act crimes which pose a serious or ongoing threat to
students and employees ,- and 4) Devise an emergency response,
notification, and testing policy.

Defendant Stockton University failed to disclose crime
statistics for incidents that occur on campus, in unobstructed
public areas immediately adjacent to or running through the
campus and at certain non-campus facilities;

Defendant Stockton University failed to issue timely warnings
about crimes such as those involving Pi Kappa Phi, which posed a
serious and ongoing threat to students that Stockton University
allowed to occur.

WI-IERIFOR.E, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; punitive damages ; injunctive

relief requiring Defendant University to take effective steps to
24

40.

41.

42.

43.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 25 of 106 Page|D: 25

prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs; and reasonable

attorney fees .

COUNT SIX
VICLATION OF REPORTING UNDER THE CLERY ACT 34 C.F.R. 668.46

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Under the Clery Act, Stockton University is a participant in
Title IV, HEA programs and must prepare, publish, and distribute
an Annual Security Report (ASR) by October l of each year.
Stockton University failed to fully and accurately provide
information as it relations to a description of the institutions
campus security policy and protocol pursuant to 34 C.F.R. 668.46
(b) .

Stockton has filed to account and properly detail:

a. A list of the title of each person or organization to whom

students and employees should report criminal affairs for
25

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 26 of 106 Page|D: 26

the purpose of making timely warning reports and annual
statistical timeline.

b. A statement of policy and protocol concerning the
monitoring and reporting through local police agencies of
criminal activity in which students engage at off-campus
locations of student organizations including student off-
campus housing facilities.

c. Notification to students that Stockton University will
change a victim's academic and living situations after an
alleged sexual offense'and options will be available for
victims.

d. Stockton University failed to properly report crime
statistics of the occurrence of certain crimes on campus or
off-campus buildings or private and public property i.e. Pi
Kappa Phi fraternity house pursuant to 34 C.F.R. 668.46 (d)

e. Stockton University failed to properly and completely
compile and publish crimes inclusive of sex offenses
(forcible and non-forcible), robberyl assaults, burglary,
liquor law violations inclusive of underage drinking. and
drug law violations.

f . Stockton University failed to notify and provide current
students, incoming students, and applicants for admission
with accurate, complete, and timely information about crime

and safety on campus in violation of 34 C.F.R. 668.46 (e).
26

44.

45.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 27 of 106 Page|D: 27

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; Punitive damages,' Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest,- costs,- and reasonable

attorney fees .

COUNT SEV'EN
STOCKTON UNIVERSITY'S VIOLATION OF COMPLIANCE WITI-I TI-IE CLER.Y AGT
INLC'U'D. VIOLATIONS OF TI-IE I-IEA I-IIGI'IER EDUCATION ACT OF 1965
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Stockton University violated the terms and guidelines of the

Clery Act, which included violations the HEA of Departments

27

46.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 28 of 106 Page|D: 28

regulations when it did not give an emergency notification to
its students and employees after Stockton University officers
learned of the allegations of sexual assault from 2014.

Stockton University lacked the administrative capability
required to comply with the Clery Act and HEA regulations and
failed to properly notify students and incoming students of the
sexual assaults.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassmentl including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest,- costs,- and reasonable

attorney fees .

28

4'7.

48.

49.

50.

51.

52.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 29 of 106 Page|D: 29

COUNT EIGI-IT
STOCKTON UNIV'.ERBITY FAIL- TQ ISSUE AN IIRGENCY NOTII"ICATION
AFTER EACI-I PAR.TICULAR SIXUAL ABSA.ULT ONCE STOCKTON OFFICIALS
LEARN'ED Oll' TI'IE ALLEGED BIXUAL ABUSE ALLEGATIONS COMMITTED BY
BTOCKTON STUDENTS
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
Stockton University failed to issue an emergency notification
after it determined that Pi Kappa Phi was a danger to the
Stockton University Student Body.
Pi Kappa Phi continued to fully function and recruit Stockton
University Students after it became an unrecognized fraternity
and maintained a significant and regular presence on the
Stockton University campus.
Pi Kappa Phi held itself out as a Stockton University
fraternity, with Stockton University students as its exclusive
members who were granted full access to Stockton University
facilities and campus.
Stockton University had significant evidence prior to 2010 that
Pi Kappa Phi posed a danger to the campus community, student
body, and incoming students and took no action against its
student members.
Stockton University allowed its students to partake in

fraternity conduct that was detrimental to the health,

education, and welfare of the Stockton University student body.
29

53.

54.

55.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 30 of 106 Page|D: 30

Stockton University took minimal and unsuccessful efforts to
warn the campus community about .the potential risks posed by Pi
Kappa Phi and its members and associates in violation of the
Clery Act reporting provisions.

The emergency notification would have informed the campus
community and student body as well as incoming students that
there was and is a dangerous situation involving an immediate
threat to the health, safety, and welfare of the Stockton
University Student Body.

Stockton University has not provided a reasonable explanation
for not issuing such a warning.

WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault,- and

mitigate the effects of harassment and/or assault including by
30

56.

57.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 31 of 106 Page|D: 31

eliminating any hostile environment that may arise from or

contribute to it; statutory interest,- costs; and reasonable

attorney fees.
COUNT NINE

STOCKTON UNIVERSITY FAILED TO ADHINISTER PROGRAHS UNDER TITLE IV

(HEA) PROGRAMS IN ACCORDANCE W;TH STATUTORY AND REGULATORY

PROVISIONS UNDER AUTHORITY OF TITLE IV OF THE (HEA) 34

C.F.R. 668.16.

Plaintiff repeats and reiterates all of the allegations

contained in the previous counts and/or paragraphs as if set

forth at length herein.

Stockton University violated the directives and statutory

requisites of the statue by not:

a. Employing an adequate number of qualified staff to
administer the program with appropriate checks and balances
pursuant to 34 C.F.R. 668.16 (c) (l).

b. Stockton University failed to properly document and
maintain proper records to support crime statistics in its
ASR and did not match the crime statistics it submitted to
the U.S. Report of Education_.

c. Stockton University failed to properly retain data it had
submitted to the U.S. Report of Education for the years:

2015, 2016, 2017,and 2018. Stockton University failed to be

in full compliance with reporting statute.

31

58.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 32 of 106 Page|D: 32

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; Punitive damages ,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault ,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest; costs,- and reasonable
attorney fees.

nw
STOCKTON U'NIVERSITY FAILED TO PR.OVIDE TI'IE STATUTORILY REQUIRID
ACCU'.R.ATIE AND COMPLETE WRITTEN DESCRIPTION OF LIGAL SANCTIONS
IHPOSED UN'DER LOCAL, STATE AND FEDERAL LAW FOR TI-IE UNLAWFUL
POSSESSION OF DIBTRIBUTION 01" ILLICIT DR.UGS AND ALCOI-IOL TO
UNDERAGE HINORS FOR THE YEA.'RS 2010 TI-IR.OUGI-I 2018
Plaintiff repeats and reiterates all of the allegations

contained in the previous counts and/or paragraphs as if set

forth at length herein.

32

59.

60.

61.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 33 of 106 Page|D: 33

As a part of Stockton University's participation on the Title IV
and HEA programs, Stockton University is required to provide
detailed information to the student body as it relates to the
distribution and/or consumption of illicit drugs and alcohol
dispensed _to minors on the campus as well as at off campus
housing to protect thel health, education, and welfare of the
Stockton University Student Body.

Stockton University did not provide to the student body a
written code or cohesive plan for ensuring compliance with the
Clery Act.

Stockton University failed to have a cohesive policy concerning
the monitoring and recording through local police agencies of
criminal activity, illicit drug and/or underage alcohol
consumption of it students at a known location of Pi Kappa Phi
and other various locations on and off campus.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ,- Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including

sexual assault, in its education programs; fully investigate
33

62.

63.

64_

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 34 of 106 Page|D: 34

conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest; costs,- and reasonable
attorney fees.

COUNT ELEVEN
STOCKTON UNIVERBITY DID NOT PROPEREY CLASSIFY SEXUAL INCIDENTS
FOR PURPOBES OF THE CLERY ACT AND DID NDT PRQPERLY COMPILE AND
DEBCRIBE THE TRUE CRIME STATISTICS IN ORDER TO UNDER REPORT
CLERY ACT CRIMES
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
Stockton University failed to comply with the Clery Act and the
Department of Education' s regulations for institutions
participating in Title IV (HEA) programs which must include in
its ASR. statistics of certain reported crimes and arrest
involving campus disciplinary referrals for alcohol and drug
violations.
The statistics must be disclosed by location including on campus

or on non-campus building or property, and on public property

pursuant to C.F.R. 668.46(a) and 668.46(c) (1)-(c) (4).

34

65.

66.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 35 of 106 Page|D: 35

Stockton. University failed. to comply' with the required crime
statistics using the definitions of crimes provided by the
Department ' s regulations and the Federal Bureau of
Investigations Uniform Crime Reporting (UCR) . Additionally,
Stockton University failed to comply with hate crime data
collection guidelines and training guidelines for hate crime
data collection pursuant to 34 C.F.R. 668.46(c) (7) and failed to
include the violations of Pi Kappa Phi in its reporting.

Stockton University failed to properly publish and distribute
the information on its website and provide accurate supporting
data, which thereby makes the mandatory reporting of the Annual
Security Report (ASR) inaccurate.

WHER.EFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault ; appropriately respond to all conduct that may

constitute sex-based harassment and/or sexual assault,- and
35

67.

68.

69.

70.

71.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 36 of 106 Page|D: 36

mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest,- costs,- and reasonable

attorney fees.

_ _ couz~l'll Twvas _ _
STCCKTON UNIVERSITY DID NOT COLLECT CRIHE STATISTICS FROM ALL
REQUIRED SOURCEB AND FAILED TO INCLUDI THEH IN THE ASR STOCKTON
UNIVERSITY PREPARED AND SUBHITTED
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Under the Clery Act, institutions participating in the Title IV
HEA programs must prepare, publish, and distribute an accurate
ASR by October 1 of each year pursuant to 34 C.FlR. 668.1(e).

An institution must include in its statistics any crime reported
to a CSA and the crime must be included in the statistics for
the year in which it was reported to a CSA pursuant to C.F.R.
668.46(¢)(2).

.A CSA is any official of the institution who has significant
responsibility for student and campus activities, including but
not limited to student housing, student discipline, and campus
judicial proceedings pursuant to C.F.R. 668.46(a).

The crime statistics Stockton. University reported on its ASR

reports do not match the crime statistics that actually occurred

on Stockton University's campus including dormitories and other
36

72.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 37 of 106 Page|D: 37

residential facilities in or on off-campus buildings or public
property pursuant to 34 C.F.R. 668.46(a), 668.46(c) (1)-(c) (4) .
WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community,l damage to her reputation,r and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ,- Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment. including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest,- costs; and reasonable

attorney fees .

COUNT THIRTEEN
THI DRUG FREE BCHOOLS AND CQHMUNITIES ACT AHENDMENT OF 1989
(DFSCA) AS REFLECTED IN 34 C.F.R. 85 HANDATEB THE PUBLICATION OF
ILLICIT DRUGS AND ALCOHOL PREVENTION PRDGRAHS AND DISCLOSURE OF
SANCTIONS FOR VIOLATIONS OF CODE OF CONDUCT

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set

forth at length herein.
37

73.

74.

75.

76.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 38 of 106 Page|D: 38

The DFSCA and the Department of Education require institutions
of higher education to adopt and implement a drug and alcohol
prevention program for its students which at a minimum includes
the annual distribution _in writing to each student and to advise
each student when in taking one or more classes for any type of
academic credit standard of conductl that clearly prohibits the
unlawful possession and distribution of illicit drugs and
alcohol by its students.
Congress intended for the Drug Free Schools and Communities Act
Amendment of 1989 (DFSCA) to ensure that students had vital
information about drug and alcohol prevention at the institution
of Stockton University.
Stockton University failed to advise and give its present and
incoming students vital information regarding drug and alcohol
prevention at the institution.
Stockton University failed to advise the student body about drug
and alcohol prevention that would have helped them to understand
the standards and codes of conduct expected of them and
fraternity organizations such as Pi Kappa Phi with regard to
illicit drug and alcohol use and possible sanctions,
suspensions, and expulsions that could be imposed for violations
of its student code of conduct.

WHEREFORE, Plaintiff respectfully requests judgment in her

favor and against all defendants for compensatory damages for
38

77.

78.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 39 of 106 Page|D: 39

Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ,- Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault ; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault ; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs,l and reasonable

attorney fees .

COUNT FOURTEEN
SEXUAL ASSAULT/SEXUAL ABUBE

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

At all times relevant, the assailants were Stockton University
students and/or a pledges/members/associates of Pi Kappa Phi
fraternity who was present on or about Stockton University's

campus .

39

79.

80.

81.

82.

83.

84.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 40 of 106 Page|D: 40

On more than one occasion, various assailants engaged in
unlawful sexual contact with the plaintiff without her consent.
All Defendants acted with the purposeful, knowing, reckless,
negligent intent to cause harm and/or offensive contact to the
Plaintiff K.H. and thereby put her in imminent apprehension and
fear for her well-being.

All Defendants' actions would be offensive to a person with a
reasonable sense of personal dignity.

Plaintiff did not and could not consent to the acts, and any
purported consent was secured through violence, fraud, deception
and undue influence, coercion and duress thereby rendering it
void.

Defendants' actions were outrageous,r and constituted a wanton
and reckless disregard to Plaintiff's health and well-being.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life,- difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks,-
anxiety; depression,- humiliation; pain in mind and body; severe
embarrassment,- is having and has had difficulty living a normal
life,- has not and will not engage in normal activities,- will
suffer from behavior patterns and will continue to do so in the

future,- will in the future be caused to endure severe pain in
40

85.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 41 of 106 Page|D: 41

mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical', hospital and psychiatric expenses
in amounts yet to be determined.
All defendants are responsible for sexual assault of Plaintiff.
All defendants acted carelessly, recklessly, negligently, and
grossly negligent, and caused or allowed to be caused great harm
to plaintiff by allowing the sexual assault of the plaintiff.
WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ,- Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassmentl including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and

mitigate the effects of harassment and/or assault including by
41

86.

87.

88.

89.

90.

91.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 42 of 106 Page|D: 42

eliminating any hostile environment that may arise from or
contribute to it; statutory interest; costs; and reasonable
attorney fees.

COUNT FIFTEEN
AGGRANLTED ASSAULT

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

At all times relevant, the assailants were Stockton University
pledges/members/associates of Pi Kappa Phi fraternity who were
present on or about Stockton University's campus.

On at least one occasion, assailants engaged in unlawful sexual
contact with the plaintiff without her consent.

Defendants attempted to cause serious bodily injury to plaintiff
purposely, knowingly, or under circumstances manifesting an
extreme indifference to the value of human life.

Defendants attempted to cause significant bodily injury to
plaintiff knowingly, under circumstances manifesting extreme
indifference to the value of human life, or recklessly to cause
such significant bodily injury.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished

enjoyment of life; difficulty and an inability to focus;

42

92.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 43 of 106 Page|D: 43

difficulty and an inability to perform work-related tasks;
anxiety; depression,- humiliation; pain in mind and body,- severe
embarrassment ,- is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body,- has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

All- defendants are responsible for aggravated assault of
Plaintiff. All defendants acted carelessly, recklessly,
negligently, and grossly negligent, and caused or allowed to be
caused great harm to plaintiff by allowing the aggravated
assault of the plaintiff.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in

response to these circumstances ; Punitive damages ; Injunctive
43

93.

94.

95.

96.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 44 of 106 Page|D: 44

relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest; costs; andl reasonable

attorney fees .

COUNT BIXTEEN
BEXUAL BATTERY

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

At all times relevant, the assailants were Stockton University
students and/or a pledge or member of Pi Kappa Phi fraternity
who was present on or about Stockton University's campus.

On at least one occasion, assailants engaged in unlawful sexual
contact with the plaintiff without her consent.

During the relevant times alleged herein assailants
purposefully, knowingly, intentionallyl carelessly, recklessly,

and negligently caused harm to plaintiff, K.H. by an act of

44

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 45 of 106 Page|D: 45

sexual contact or sexual penetration for sexual gratification by
duress and force.

97. During the relevant times alleged herein assailants J
purposefully, knowingly, intentionally, carelessly, recklessly,
and negligently caused harm to plaintiff by sexual contact, by
an intentional touching, either directly or through clothing, of
the plaintiff K.H.'s intimate parts for the purpose of sexually
arousing or sexually gratifying the assailants by' duress and
force.

98. During the relevant times alleged herein assailants
purposefully, knowingly, intentionally, carelessly, recklessly,
and negligently caused harm to plaintiff by an act of sexual
contact or sexual penetration between the plaintiff and
assailants for sexual gratification by duress and force.

99. During the relevant times alleged herein assailants
purposefully, knowingly, intentionally, carelessly, recklessly,
and negligently caused harm to plaintiff by sexually contacting,
battering, harassing, touching, penetrating plaintiff, K.H. for
sexual gratification by duress and force.

100.During the relevant times alleged herein, assailants grabbed and
groped the plaintiff for the purpose of sexually arousingl or
gratifying assailants.

101. As a direct and proximate result of the conduct described herein

above, Plaintiff has and will continue to suffer physical
45

102.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 46 of 106 Page|D: 46

injury,- severe emotional distress and anguish; diminished
enjoyment of life,- difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks,-
anxiety; depression,- humiliation; pain in mind and body; severe
embarrassment ; is having and has had difficulty living a normal
life,- has not and will not engage in normal activities,- will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body,- has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.
All defendants are responsible for sexual battery of Plaintiff.
All defendants acted carelessly, recklessly, negligently, and
grossly negligent, and caused or allowed to be caused great harm
to plaintiff by allowing the sexual battery of the plaintiff.
WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and

her family's unreimbursed out of pocket expenses incurred in
46

103.

104.

105.

106.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 47 of 106 Page|D: 47

response to these circumstances; Punitive damages; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assaultl in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest; costs; and reasonable

attorney fees.

COUNT BEVENTEEN
CIVIL BATTERY

Plaintiff repeats and reiterates all of the allegations
contained in the jprevious counts and/or' paragraphs as if set
forth at length herein.

At all times relevant, the assailants were Stockton University
students and/or a pledge or member of Pi Kappa Phi fraternity
who was present on or about Stockton University's campus.

On at least one occasion, assailants engaged in unlawful sexual
contact with the plaintiff without her consent.

Defendants caused actual harmful and offensive touching of
Plaintiff with the intent to cause offensive touching of

Plaintiff.
47

107.

108.

109.

110_

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 48 of 106 Page|D: 48

Defendants' actions would be offensive to a person with a
reasonable sense of personal dignity.

Plaintiff did not consent and could not consent to the touching
which was against her will. Any failure to report the incidents
was the result of overwhelming mental duress, undue influence
and coercion.

Defendants' actions were outrageous, and. constituted. a wanton
and reckless disregard to Plaintiff's health and well-being.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities,- will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and

treatment from professionals and health care professionals in

48

111.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 49 of 106 Page|D: 49

general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

All defendants are responsible for Civil Battery of Plaintiff.
All defendants acted carelessly, recklessly, negligently, and
grossly negligent, and caused or allowed to be caused great harm
to plaintiff by allowing the battery of the plaintiff.

WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community,r damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; Punitive damages,' Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault ; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,~ statutory interest ; costs,- and reasonable

attorney fees .

49

112.

113.

114.

115_

116.

117.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 50 of 106 Page|D: 50

COUNT EIGHTEEN
SEXUAL ABUSE AND VIOLATION OF N.J.S.A. 2A:61B-1 AS TO DEFENDANT
ZACHARY HADLE
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
At all times relevant hereto, Plaintiff K.H. was a resident of
the State of New Jersey, and student enrolled at Stockton
University.
At all times relevant to the matter of Plaintiff's first sexual
assault at the hands of Zachary Madle which took place between
August 20, 2011 and September 17, 2011, while K.H. was still a
17-year old minor.
During plaintiff K.H.'s freshman yearl she was placed in the
Stockton University dormitory housing
K.H. did not disclose and understand her sexual abuse and its
effects on her until a counseling session with her therapist
only recently.
Pursuant to N.J.S.A. 2A:GlB-l:
In any civil action for injury or illness based on
sexual abuse, the cause of action shall accrue at the
time of reasonable discovery of the injury and its
causal relationship to the act of sexual abuse. Any
such action shall be brought within two years after
reasonable discovery.
c. Nothing in [the Child Sexual Abuse Act] is intended
to preclude the court from finding that the statute of
limitations was tolled in a case because of the

plaintiff's mental state, duress by the defendant, or
any other equitable grounds. (Emphasis added).

50

118.

119_

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 51 of 106 Page|D: 51

Plaintiff pleads delayed discovery of the knowledge that K.H.
was a victim of sexual assault and of the harm inflicted and
thus a delay in the accrual of her claims against all parties.
Plaintiff contends that the Statute of Limitations shall be
tolled inl accordance with the laws of the State of N_ew Jersey,
including, but not limited to, N.J.S.A. 2A:GlB-1, et seq.
(reasonable discovery of the injury and its causal relationship
to the act of sexual abuse hereinafter referred to as “delayed
discovery"), and/or N.J.S.A. 2A:14-21, et seq. (mental state,
insanity and/or lacking the ability and/or capacity due to
mental infliction, to pursue Plaintiff's lawful rights), and/or
duress, and/or equitable grounds.

Incidents of abuse include, but are not limited to, the one
which occurred between August 20, 2011 and September 17, 2011.
Defendant Zachary Madle engaged in sexual physical contact with
the plaintiff while she was a minor.

Defendants Zachary Madle and Jason Soto acted carelessly,
recklessly, negligently, and grossly negligent, and caused harm
to Plaintiff K.H. by sexually molesting, contacting, battering,
harassing, touching and fondling Plaintiff K.H. by duress and
force. These acts complained of above constitute a violation of

N.J.S.A. 2A:61B-1.

51

120.

121.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 52 of 106 Page|D: 52

Between August 20, 2011 and September 17, 2011, defendant
Zachary Madle touched Plaintiff directly and/or through
Plaintiff's clothing on the plaintiff's intimate parts for the
purpose of sexually arousing or gratifying himself in violation
Of N.J.S.A. 2A:61B-1_

As a direct'and proximate result of the conduct described herein
by Zachary Madle and Jason Soto, Plaintiff has suffered physical
injury,- severe emotional distress; diminished enjoyment of life.-
diminished enjoyment of childhood,- difficulty and an inability
to focus; difficulty and an inability to perform educational
tasks,- anxiety,- depression,- humiliation,- pain in mind and body;
severe embarrassment,- is having and has had difficulty living a
normal life,- is and has not engaged in normal development and
activities,- suffers from behavior patterns and will continue to
do so in the future ; will in the future be caused to endure
severe pain in mind_and body,- has endured interference with and
will continue to endure interference with engaging in her full
normal daily activities. Plaintiff's self-esteem and ability to
trust others has been substantially impaired, making it
difficult to obtain help and treatment from professionals and
health care professionals in general and may incur medical,
hospital and psychiatric expenses in amounts yet to be

determined .

52

122.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 53 of 106 Page|D: 53

The actions of defendants Zachary Madle and Jason Soto as
alleged herein shattered the natural human trust inherent in a
minor's relationship with peers and colleagues, thereby causing
and contributing to psychological injuries to Plaintiff.
necessitating the need for future psychological care and
treatment, resulting in loss of earnings and loss of future
earning capacity and was caused to sustain other great losses
all contributing to her damages in dollar sum subject to proof
at the time of trial.

WI-IEREFORE, Plaintiff K.H. hereby demands judgment against
defendants Zachary Madle and Jason Soto for compensatory and
punitive damages, interest, costs of suit, attorneys' fees and
such other relief as the court or jury may deem proper.

CQ'U'NT NINETEEN
SEXUAL ABUSE AND VIOLATION OF N.J.S.A. 2A:61B-1
AS TO DEFENDANTS STOCKTON UNIV'ER.SITY, STOCKTON UNI'V'.ERSITY BOARD
OF TRUSTEBS: LEO B. SCI-IOFFER,_RAYMOND R.. CICCONElr STANLEY H.
ELLIS, NANCY DAVIS, MADELEINE DEININGER, AN'DY DOLCE, MICI-IAEL
JACOBSON, NELIDA VALENTIN, MEG WO.'RTI'IIZ!\TGTOI~Tlr I-IARV'EY

KESSEIMAN,JOHN DOES 1-20, AND A-Z CORPOR.ATIONS 1-20; STAN'DING I.N'
LOCO P.A.RE.NTIS AS PROSCRIBED B`Y N.J.S.A. 2A: 613-1

. Plaintiff repeats and reiterates all of the allegations

contained in the previous counts and/or paragraphs as if set

forth at length herein.

2. Pursuant to N.J.S.A. 2A:GlB-1:

‘Sexual abuse' does not only include an act
of sexual contact or sexual penetration
between a child under the age of 18 years

53

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 54 of 106 Page|D: 54

and an adult, [but also makes liable other

persons] standing in loco _parentis within

the household who knowingly permit[s] or

acquiesce[s] in sexual abuse by any other

person also commits sexual abuse.
Because defendants Stockton University. Stockton University
Board of Trustees: Leo B. Schoffer, Raymond R. Cicconel Stanley
M; Ellis, Nancy bavis, Madeleine Deininger, Andy Dolce, Michael
Jacobson, Nelida Valentin, Meg Worthington, Harvey Kesselman,
john does 1-20, and a-z corporations 1-20, stood in loco
parentis to Plaintiff and knowingly permitted and/or acquiesced
in the sexual abuse by defendant Zachary' Madle as described
herein, defendants Stockton University, Stockton University
Board of Trustees: Leo B. Schoffer, Raymond R. Ciccone, Stanley
M. Ellis, Nancy Davis, Madeleine Deininger, Andy Dolce, Michael
Jacobson, Nelida Valentin, Meg Worthington, Harvey Kesselman,
john does l-20, and a-z corporations 1-20 committed sexual abuse
of Plaintiffl in violation of N.J.S.A. 2A:61B-1.
.As a direct and proximate result of the conduct described herein
above, Plaintiff has suffered physical injury; severe emotional
distress; diminished enjoyment of life; diminished enjoyment of
childhood; difficulty and an inability to focus; difficulty and
an inability to perform educational tasks; anxiety; depression;
humiliation; pain in. mind. and. body; severe embarrassment; is

having and has had difficulty living a normal life; is and has

not engaged ill normal development and aetivities; suffers from
54

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 55 of 106 Page|D: 55

behavior patterns and will continue to do so in the future; will
in the future be caused to endure severe pain in mind and body,-
has endured interference with and will continue to endure
interference with engaging in his full normal daily activities.
Plaintiff's self-esteem and ability to trust others has been
substantially impaired, making it difficult to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric
expenses in amounts yet to be determined.

. The actions of defendants Zachary Madle, Stockton University,
Stockton University Board of Trustees: Leo B. Schoffer, Raymond
R. Ciccone, Stanley M. Ellis, Nancy Davis, Madeleine Deininger,
Andy Dolce, Michael Jacobson, Nelida Valentin, Meg Worthington,
Harvey Kesselman, john does l-20, and a-z corporations l-20, as
alleged herein shattered the natural human trust inherent
between classmates, thereby causing and contributing to
psychological injuries to plaintiff, necessitating the need for
future psychological care and treatment, resulting in loss of
earnings and loss of future earning capacity and was caused to
sustain other great losses all contributing to his damages in
dollar sum subject to proof at the time of trial.

. All defendants acted carelessly, recklessly, negligently, and

grossly negligent, and caused or allowed to be caused great harm

55

123.

124_

125.

126.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 56 of 106 Page|D: 56

to plaintiff K.H. by allowing or perpetuating sexual assault of
a minor.

WHEREFORE, Plaintiff hereby demands judgment against
defendants Stockton University, Stockton University Board of
Trustees: Leo B. Schoffer, Raymond R. Ciccone, Stanley M. Ellis,
Nancy bavis, Madeleine Deininger, Andy Dolce, Michael Jacobson,
Nelida Valentin, Meg Worthington, Harvey Kesselman, john does 1-
20, and. a-z corporations l-20, for compensatory and. punitive
damages, interest, costs of suit, attorneys' lfees and such other
relief as the court or jury may deem proper

COUNT TWENTY

FALSE IMPRISONMENT
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
At all times relevant, the assailants were Stockton University
students and/or a pledge or member of Pi Kappa Phi fraternity
who was present on or about Stockton University's campus.
On at least one occasion, assailants engaged in unlawful sexual
contact with the plaintiff without her consent.
At all times relevant hereto, while assailants perpetrated their
sexual battery, sexual assaultl battery and assault, of the

plaintiff, the assailants knowingly restrained Plaintiff

56

127.

128.

129.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 57 of 106 Page|D: 57

unlawfully, interfering substantially with her liberty then
sexually assaulted her.

The circumstances under which defendant restrained the Plaintiff
exposed her to risk of serious bodily injury.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

All defendants are responsible for false imprisonment of
Plaintiff. All defendants acted carelessly, recklessly,

negligently, and grossly negligent, and caused or allowed to be
57

130.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 58 of 106 Page|D: 58

caused great harm to plaintiff by allowing the false
imprisonment of the plaintiff.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances,- Punitive damages; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs; and reasonable

attorney fees.

COUNT TWENTY-ONE
INVASION OF PRIVICY

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set

forth at length herein.

58

131.

132.

133.

134.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 59 of 106 Page|D: 59

Defendants intentionally intruded upon the plaintiff physically
or otherwise, upon the solitude or seclusion of her' private
affairs or concerns, which was highly offensive to a reasonable

person. Bisbee v. John C. Conover Agency, Inci, 186 N.J. Super.

 

335, 339 (1982) (quoting Restatement (Second) of Torts, supra,
§652B)_

Plaintiff possessed. a reasonable expectation. of privacyl while
attending school at Stockton University.

Defendant Stockton University failed to provide reasonable
accommodations for the Plaintiff K.H. as she was a resident on
campus.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily

activities. Plaintiff's self-esteem and ability to trust others
59

135.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 60 of 106 Page|D: 60

has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

All defendants are responsible for Plaintiff's invasion of
privacy. All defendants acted carelessly, recklessly,
negligently, and grossly negligent, and caused or allowed to be
caused great harm to plaintiff by allowing the invasion of the
plaintiff's privacy.

WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances,- Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment. including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by

eliminating any hostile environment that may arise from or

60

136_

137.

138.

139.

140.

141.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 61 of 106 Page|D: 61

contribute to it,- statutory interest; costs; and reasonable

attorney fees .

COUNT TWENTY-TWO
INTENTIONBL INFLICTION OF EHOTIONAL DISTRESS

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

At all times relevant, the assailants were Stockton University
students and/or a pledge or member of Pi Kappa Phi fraternity
who was present on or about Stockton University's campus.

On at least one occasion, assailants engaged in unlawful sexual
contact with the plaintiff without her consent.

Assailant by duress and intimidation, caused Plaintiff to engage
in sexual contact with them, which included the humiliating acts
set forth in previous counts of this Complaint, including, but
not limited to, all for the sexual gratification of assailants.
The sexual abuse of Plaintiff by defendants proximately caused
the plaintiff to suffer extreme humiliation and anxiety, severe
emotional distress and mental anguish and other physical and
psychological injuries including repression of memory.

Defendants acted either intentionally or recklessly and knew or
should have known that the inappropriate sexual touching and

other misconduct in their relationships with Plaintiff would

61

142 .

143_

144 .

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 62 of 106 Page|D: 62

result in serious emotional distress to Plaintiff beyond what a
normal person could be expected to endure.

The sexual misconduct of defendants alleged herein exceeded all
possible bounds of human decency and was outrageous and
unacceptable in a civilized society.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

All defendants are responsible for Plaintiff's intentional

infliction of emotional distress. All defendants acted
62

145.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 63 of 106 Page|D: 63

carelessly, recklessly, negligently, and grossly negligent, and
caused or allowed to be caused great harm to plaintiff through
intentional infliction of emotional distress.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiffis psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ,- Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassmentl including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,~ statutory interest; costs,- and reasonable

attorney fees .

COUNT TWENTY-THREE
NEGLIGENT INFLICTION OF EHDTIONLL DISTRESS

 

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set

forth at length herein.
63

146.

147.

148.

149.

150.

151.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 64 of 106 Page|D: 64

At all times relevant, the assailants were Stockton University
students and/or a pledge or member of Pi Kappa Phi fraternity
who was present on or about Stockton University’s campus.
Assailants by duress and intimidation, caused Plaintiff to
engage in sexual contact with them, which included the
humiliating acts set forth in previous counts of this Complaint,
including, but not limited to, all for the sexual gratification
of assailants.

The sexual abuse of Plaintiff by defendants proximately caused
the plaintiff to suffer extreme humiliation and anxiety, severe
emotional distress and. mental anguish and otherl physical and
psychological injuries including repression of memory.

Defendants acted carelessly, negligently, or recklessly and knew
or should have known that the inappropriate sexual touching and
other misconduct in their relationships with Plaintiff would
result in serious emotional distress to Plaintiff beyond what a
normal person could be expected to endure.

The sexual misconduct of defendants alleged herein exceeded all
possible bounds of human decency and was outrageous and
unacceptable in a civilized society.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished

enjoyment of life; difficulty and an inability to focus;
64

152 .

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 65 of 106 Page|D: 65

difficulty and an inability to perform work-related tasks;
anxiety; depression,- humiliation,- pain in mind and body; severe
embarrassment ,~ is having and has had difficulty living a normal
life; has not and will not engage in normal activities,- will
suffer from behavior patterns and will continue to do so in the
future,- will in the future be caused to endure severe pain in
mind and body,- has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

All defendants are responsible for Plaintiff's intentional
infliction of emotional distress. All defendants acted
carelessly, recklessly, negligently, and grossly negligent, and
caused or allowed to be caused great harm to plaintiff through
negligent infliction of emotional distress.

WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in

response to these circumstances,- Punitive damages ; Injunctive
65

153_

154_

155.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 66 of 106 Page|D: 66

relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault ; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,~ statutory interest; costs; and reasonable

attorney fees .

COUNT TWENTY-FOUR
NEGLIGENT HIRING

 

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Defendant Stockton University entrusted Defendants Stockton
Employees who hired Defendants Stockton Employees.

Defendant Stockton University. as an employer, at the time of
hiring employees, Defendant Stockton Employeesl had reason to
believe, or could have determined by reasonable investigation,
that Stockton University students were dangerous and Stockton
Employees were ill-equipped to handle perform their duties and
hired them anyway, which proximately caused injury to K.H.

picosala v. Ka'£, 91 N.J. 159, 173-74 (1982).
ss

156.

157.

158.

159.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 67 of 106 Page|D: 67

Defendant Stockton University as an employer knew or had reason
to know of the particular unfitness, incompetence or dangerous
attributes of the Stockton Employees that allowed assailants to
sexual harass and assault K.H.

Defendants Stockton Employees allowed a risk of harm that was
foreseeable and carelessly, negligently, and recklessly
disregarded .

Defendant Stockton University and Defendants Stockton Employees
acted carelessly, recklessly, negligently, and grossly
negligent, and caused or allowed to be caused great harm to
plaintiff by assailants.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish,- diminished
enjoyment of life; difficulty and an inability to focus,-
difficulty and an inability to perform work-related tasks;
anxiety,- depression; humiliation,- pain in mind and body; severe
embarrassment ,- is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily

activities. Plaintiff's self-esteem and ability to trust others
67

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 68 of 106 Page|D: 68

has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

ir&rI-IEREFORE,r Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assaultl in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault ; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs; and reasonable

attorney fees .

68

160.

161.

162.

163.

164.

165.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 69 of 106 Page|D: 69

COUNT TWENTY-FIVE
NEGLIGENT SUPERVISION

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Defendants Stockton University an_d Stockton University
Employees, were hired and chosen by Defendant Stockton
University to protect its student body.

Stockton Univers ity , Stockton Employees , accepted the
responsibility of protecting the student body from harm.

Stockton University, Stockton Employees, managers, training
staff, and/or supervisors failed to properly monitor the
defendant employees. Based on external factors and the entirety
of the circumstances, a reasonable person would expect safer
level of supervision and protection of its student body.
Plaintiff sustained injuries, which was a direct result of the
failure to supervise and protect the student body.

Defendants Stockton University and Defendant Stockton Employees
in their roles failed to maintain and implement a practical
sexual abuse/harassment policy, which is evidenced by the
failures of Stockton employees and Stockton students to report

sexual harassment and assault and protect against it.

69

166.

167.

158.

169.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 70 of 106 Page|D: 70

A reasonable employee could have prevented this incident from
coming to fruition and prevented it from happening and/or would
have reported the sexual abuse once gaining knowledge of it.

If there was proper supervision, plaintiff would not have been
sexual harassed and assaulted by assailants.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

Defendant Stockton University, Defendants Stockton Employees

acted carelessly, recklessly, negligently, and grossly
70

170.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 71 of 106 Page|D: 71

negligent, and caused or allowed to be caused great harm to
plaintiff by failing to supervise their employees the Defendants
Stockton Employees.

WHEREFORE, Plaintiff respectfully requests judgment in her

favor and against all defendants for compensatory damages for

'Plaintiff's psychological and emotional distress and damages,r

loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ,- Punitive damages ,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault ; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs,- and reasonable

attorney fees .

COUNT TWENTY-SIX
NEGLIGENT RETENTION

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set

forth at length herein.
71

171.

172.

173.

174.

175.

176.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 72 of 106 Page|D: 72

At all times relevant, the assailant was a Stockton University
student and/or a member of Pi Kappa Phi fraternity who was
present on or about Stockton University's campus.

Defendant Stockton University employees were aware of Stockton
Employees and assailants dangerous propensities and failed to
act.

Defendant Stockton University, retained negligent Defendant
Stockton employees after learning of the assailant's dangerous
conduct and lack of ability to protect the Stockton student
body.

Defendant Stockton University and Defendants Stockton Employees
did not take appropriate action to prevent harm to student body
and others, such as the plaintiff K.H.

As a result, Stockton University and Defendant Stockton
Employees facilitated assailants predatory and harassing
behavior.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal

life; has not and will not engage in normal activities; will
72

17'7.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 73 of 106 Page|D: 73

suffer from behavior patterns and will continue to do so in the
future ,- will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

Defendant Stockton University, Defendants Stockton Employees
acted carelessly, recklessly, negligently, and grossly
negligent, and caused or allowed to be caused great harm to
plaintiff by retaining their employees after learning of
assailants dangerous propensities.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances,- Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate

conduct that may constitute sex-based harassment and/or sexual
73

178.

179.

180_

181.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 74 of 106 Page|D: 74

assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest; costs; and reasonable

attorney fees .

COUNT TWENTY-SEVEN
vICARIOUS LIABILITY

 

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

At all times relevant, Stockton University and Stockton
Employees were present on or about Stockton University's campus
and allowed underage drinking and sexual assaults to occur.
Defendant Stockton University, Defendants Stockton Employees as
an employer, hired Stockton Employees to perform services in the
affairs of Stockton University and who with respect to the
physical conduct in the performance of the services is subject
to Stockton Universityl Defendants Stockton Employees control or
right to control.

Defendant Stockton University. Defendants Stockton Employees
exercised control over the details of the work, by which the

distinct business all Defendants were engaged in, holding them

74

182.

183.

184.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 75 of 106 Page|D: 75

vicariously liable for the Defendant Employees' failure to
protect the Stockton University student body.

Defendants Stockton University, Defendants Stockton Employees
did not take appropriate action to prevent harm to others, such
as the plaintiff, K.H.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

Defendant Stockton University acted carelessly, recklessly,

negligently, and grossly negligent, and caused or allowed to be
75

185.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 76 of 106 Page|D: 76

caused great harm to plaintiff by retaining employees Defendant
Stockton Employees is therefore vicariously liable for their
actions against the plaintiff.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs,- and reasonable

attorney fees .

COUNT TW'ENT'Y-EIGI'IT
R.'EBPONDEAT SUPERIOR

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set

forth at length herein.
76

186_

187_

188_

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 77 of 106 Page|D: 77

At all relevant times, all defendant employees of Stockton
University, were acting for, upon, and in furtherance of the
business of their employer and within the scope of their
employment.

As a result, Stockton University and Defendants Stockton
Employees facilitated, allowed, and arranged assail'ant's
predatory behavior.

Consequently, Stockton University is liable under the doctrine
of respondeat superior for their tortious actions of its
employees.

WHEREFOR.E, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances,- Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault,- and
mitigate the effects of harassment and/or assault including by

eliminating any hostile environment that may arise from or
77

189.

190.

191.

192_

193.

194.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 78 of 106 Page|D: 78

contribute to it,- statutory interest,- costs; and reasonable

attorney fees .

COUNT TWENTY-NINE
RATIFICATION

 

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length.herein.

Defendants Stockton Employees were agents, directors, and
employees of Stockton University.

At the time of the acts stated inl the Complaint, there was an
actual or assumed agency relationship between Defendants
Stockton Employees and Stockton University.

All acts or omissions alleged of assailants were ratified by
Stockton University. Stockton University had investigated or
knew of the deviant acts of assailants and Stockton
University's, employeesl managers, supervisors, executives, and
directors were informed of the sexual assault of K.H. by
assailants. Stockton University refused to take any action to
stop the sexual harassment and assaults occurring on Stockton
University's campus.

Moreover, Stockton University' s managers , supervisors ,
executives, and directors hid this information.

Despite knowledge of assailants' sexual misconduct, no

disciplinary action was taken to deter or prevent this type of
78

195.

196.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 79 of 106 Page|D: 79

misconduct that was known of occurring throughout the Stockton
University campus.

As a result, Stockton Universityl Defendants Stockton Employees
facilitated assailants' behavior.

Stockton University is thus responsible for assailants acts of
assaultf battery, sexual abuse, false imprisonment, invasion of
privacyl and intentional or negligent infliction of emotional
distress.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs,- fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault,l appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,- costs; and reasonable

attorney fees .
79

19'7.

198_

199.

200.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 80 of 106 Page|D: 80

com THIRTY
FA:|:LuRs To wARN/MrsxspasssNTATIoN

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Defendant Stockton University, failed to do their due diligence,
which would have revealed the Stockton student body information
about the dangers of underage drinking, drug usage, and sexual
misconduct.

Defendant Stockton University, failed to take even minimal
efforts to determine whether assailants were a threat to the
student body and protect against it.

As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue

to endure interference with engaging in her full normal daily

80

201.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 81 of 106 Page|D: 81

activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

Stockton lUniversity after learning of assailants dangerous
propensities and failing to warn the plaintiff is therefore
vicariously liable for assailant's actions against the
plaintiff.

WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault, in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault ; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by

eliminating any hostile environment that may arise from or

81

202.

203.

204.

205.

206.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 82 of 106 Page|D: 82

contribute to it,- statutory interest; costs,- and reasonable
attorney fees.
COUNT THIRTY-ONE
NEGLIGENCE

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
Defendant Stockton University owed a duty of a reasonable care
to K.H. to exercise reasonable care in providing of proper
accommodations and bodily safety for K.H. on Stockton's campus.
Defendant Stockton University did not conduct itself as a
reasonably careful person would under like circumstances and
caused or allowed to be caused great harm to plaintiff.
Defendant Stockton University had a heightened duty of care to
K.H. because of the inherent risk and prior history of sexual
assaults that was already made known to Stockton University.
Defendant Stockton University breached their legal duty to K.H.
and failed to exercise reasonable care, and acted with reckless,
willful, and wanton disregard for her safety.
Defendants knew or should have known that their wanton or
reckless conduct would result in a foreseeable injury to K.H.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for

Plaintiff's psychological and emotional distress and damages,
82

207.

208.

209.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 83 of 106 Page|D: 83

loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; Punitive damages; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assault. in its education programs ; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest; costs,- and reasonable

attorney fees .

COUNT THIRTY-TWO
GRDSS NEGLIGENCE

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Defendant Stockton University owed a heightened duty to K.H. to
exercise reasonable care in providing of proper accommodations
and bodily safety for K.H. on Stockton's campus.

Defendant Stockton University acted carelessly, recklessly,
negligently, and grossly negligent, and caused or allowed to be

caused great harm to plaintiff . Defendant Stockton University

83

210.

211.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 84 of 106 Page|D: 84

had a heightened duty of care to K.H. because of the inherent
risk and prior history of sexual assaults that was already made
known to Stockton University.
Defendant Stockton University breached their legal duty to K.H.
and failed to exercise reasonable care, and acted with reckless,
wi'llful,r and wanton disregard for her safety.
Defendants knew or should have known that their wanton or
reckless conduct would result in a foreseeable injury to K.H.
WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed. out of pocket expenses incurred. in
response to these circumstances ; Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assaultl in its education programs; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest; costs,~ and reasonable

attorney fees .
84

212.

213.

214.

215.

216.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 85 of 106 Page|D: 85

COUNT THIRTY-THREE
WILLFUL, WANTON, RECKLEBS CONDUCT

 

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
Defendant Stockton University owed a heightened duty to K.H. to
exercise reasonable care in providing of proper accommodations
and bodily safety for K.H. on Stockton's campus.
Defendant Stockton University acted carelessly, recklessly,
negligently, and grossly negligent, and caused or allowed to be
caused great harm to plaintiff . Defendant Stockton University
had a heightened duty of care to K.H. because of the inherent
risk and prior history of sexual assaults that was already made
known to Stockton University.
Defendant Stockton University breached their legal duty to K.H.
and failed to exercise reasonable care, and acted with reckless,
willful, and wanton disregard for her safety.
Defendants knew or should have known that their wanton or
reckless conduct would result in a foreseeable injury to K.H.
WI-IEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and

her family's unreimbursed out of pocket expenses incurred in

85

217.

218.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 86 of 106 Page|D: 86

response to these circumstances ; Punitive damages ; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including
sexual assaultl in its education programs ; fully investigate
conduct that may constitute sex-based harassment and/or sexual
assault ; appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest,~ costs; and reasonable

attorney fees .

COUNT THIRTY-FOUR
PUNITIVE DAHAGES

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

The New Jersey Punitive Damages Act, N.J.S.A. 2A:15-5.9,
punitive damages may be awarded to the plaintiff only if he or
she proves, by clear and convincing evidence that the harm
suffered was the result o_f the Defendants' acts of actual
malice, which involved public policy and social concerns
Defendants, all, individually and jointly, acted with malice,
fraud, wantonness, oppression, and willful misconduct. with the

specific intent to cause harm.
86

219.

220.

221.

222.

223.

224.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 87 of 106 Page|D: 87

The Defendants' conduct had a very serious likelihood that
serious harm would arise.

The Defendants had awareness, careless, negligent, or reckless
disregard of the likelihood that such serious harm would arise
from his conduct.

The harm suffered was the result of the Defendants" acts of
actual malice, which involved public policy and social concerns,
alleged herein exceeded all possible bounds of human decency and
was outrageous and unacceptable in a civilized society.

The aforementioned conduct of Defendants is so outrageous in
character, and so extreme in degree to go beyond all possible
bounds of decency and to be regarded as atrocious and utterly
intolerable in a civilized community, thereby rising to the
level of willful, wanton, knowing, and intentional misconduct
under the Punitive Damages Act.

Defendant Stockton University had no proper implementation of a
functional sexual abuse policy to protect students in place at
the time of abuse.

Even if Stockton University did have a token policy in place, it
is clear based on the events of the case that it was not
enforced or taught properly and supported with adequate training

courses which is equal to not having a policy at all.

87

225_

226.

227.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 88 of 106 Page|D: 88

The lack of a policy is evident by the reported incidents to
Stockton police of sexual assaults on and off campus to the
Stockton campus with Stockton students.

As a direct and proximate result of the intentional, extreme and
outrageous conduct of Defendants, plaintiff was caused to
sustain serious, life threatening, permanent physical injuries.
As a direct and proximate result of the conduct described herein
above, Plaintiff has and will continue to suffer physical
injury; severe emotional distress and anguish,- diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks,-
anxiety; depression; humiliation,- pain in mind and body; severe
embarrassment ,- is having and has had difficulty living a normal
life,- has not and will not engage in normal activities,- will
suffer from behavior patterns and will continue to do so in the
future ; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses

in amounts yet to be determined.

88

228.

229 .

230.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 89 of 106 Page|D: 89

Defendant Stockton University acted carelessly, recklessly,
negligently, and grossly negligent, and caused or allowed to be
caused great harm to plaintiff by retaining Stockton Employees
who had learned of the dangerous propensities associated with
the sexual assaults and failed to warn the plaintiff, and is
therefore vicariously liable for assailants actions against the
plaintiff.
COUNT THIRTY-FIVE
DELAYED DISCOVERY - EQUITABLE ESTOPPEL

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Plaintiff pleads delayed discovery and/or repressed memory lof
the harm and thus a delay in the accrual of her claims against
all parties. Plaintiff contends that the Statute of Limitations
shall be tolled in accordance with the laws of the State of New
Jersey, including, but not limited to, MS.A. 2A:61B-1, et
seq., (reasonable discovery of the injury and its causal
relationship to the act of sexual abuse hereinafter referred to
as “delayed discovery”), and/or N.J.S.A. 2A:14-21, et seq.,
(mental state, insanity, insanity and/or lacking the ability
and/or capacity due to mental infliction, to pursue Plaintiffs'

lawful rights) , and/or duress, and/or equitable grounds.

89

231.

232.

233.

234.

235.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 90 of 106 Page|D: 90

Plaintiff had no notice or information of circumstances to put
her on inquiry notice of the identity of all defendants named
meaning their “sameness and oneness" in conjunction with the
sexual abuse perpetrated by Defendants.

Plaintiff had not factually ascertained, nor could she have
reasonably ascertained, suspected or comprehended the identity
of all defendants as tortfeasors or corporate defendants which
were in any way responsible for the alleged negligent, reckless,
and/or purposeful human behavior manifested as sexual harassment
and abuse by assailants and Pi Kappa Phi.

Plaintiff had not factually ascertained,r or suspected, nor could
she have reasonably ascertained the actual or appreciable harm
to her, constituting an indispensable element of any cause of
action against all defendants related to the alleged negligent,
reckless, and/or purposeful human behavior manifested as sexual
abuse by assailants and Pi Kappa Phi.

Plaintiff reasonably had no awareness that all defendants in any
capacity, were potential tortfeasors, at any time and therefore,
had no incentive to sue all defendants named because of
assailants and Pi Kappa Phi's abuse and exploitation of
plaintiff K.H.

As a result of the acts perpetrated by Defendants against
plaintiffl plaintiff became, at the time of the sexual abuse,

and thereafter, chronically depressed, fearful, worried, guilt-
90

236.

237.

238.

239.

240.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 91 of 106 Page|D: 91

ridden, and shameful, and. did. not contemplate all defendants
named as tortfeasors.

Plaintiff was not at fault for lack of due diligence, or
otherwise, for failing to discover that all defendants named
failed to properly supervise and failed to take proper action
relative to the behavior of assailants and Pi Kappa Phi
fraternity.

All defendants are equitably estopped from asserting a statutory
defense against plaintiff since the Statute of Limitations for
negligence and all other torts only began to run at the time of
reasonable discovery.

At no time did plaintiff have actual or presumptive knowledge or
suspicion of any facts sufficient to put her on notice that all
defendants had engaged in acts or conduct or failed to properly
conduct themselves so as to cause permanent serious physical and
mental injury to plaintiff.

Defendant Stockton University failing to supervise, monitor,
suspend and/or expel assailants and. members of Pi Kappa Phi
fraternity in light of the notice of inappropriate conduct.

All defendants further breached their fiduciary duty to
plaintiff to provide her a safe haven, by failing to take any
action upon notice, constructive or otherwise, of Pi Kappa Phi
and assailants conduct, as alleged in all counts of this

complaint.
91

241.

242.

243.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 92 of 106 Page|D: 92

Had all defendants, adequately performed their duties to
properly employ, monitor, and supervise assailants, plaintiff
would not have been subject to all, or some, of the sexually
inappropriate conduct of assailants as alleged in this
complaint.

As a direct and proximate result of the conduct described herein
above, plaintiff has suffered physical injury; severe emotional
distress,~ diminished enjoyment of life; diminished enjoyment of
childhood; difficulty and an inability to focus; difficulty and
an inability to perform educational tasks; anxiety,- depression,-
humiliation,- pain in mind and body,- severe embarrassment ; is
having and has had difficulty living a normal life; is and has
not engaged in normal development and activities,- suffers from
behavior patterns and will continue to do so in the future ; will
in the future be caused to endure severe pain in mind and body;
has endured interference with and will continue to endure
interference with engaging in his full normal daily activities.
Plaintiff's self-esteem and ability to trust others has been
substantially impaired, making it difficult to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

As a direct and proximate result of the conduct described herein

above, Plaintiff has and will continue to suffer physical
92

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 93 of 106 Page|D: 93

injury; severe emotional distress and anguish; diminished
enjoyment of life,-,- difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks,-
anxiety; depression; humiliation,- pain in mind and body; severe
embarrassment ,- is having and has had difficulty living a normal
life; hasl not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future ,- will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances ; Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including

sexual assault, in its education programs; fully investigate
93

244.

245.

246.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 94 of 106 Page|D: 94

conduct that may constitute sex-based harassment and /or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and /or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest ; costs; and reasonable
attorney fees.

COUNT THIRTY-BIX
VIOLATION OF N.J.S.A. S2C:33-17 BY DEFENDANTS PI KAPPA PHI
NLTIONLL FRATERNITY, PI KAPPA PHI BTOCKTON CHAPTER (ZETA KAPPA)¢
ZACHARY MADLE, JLSON SOTO, YIN BEN TCHH, AND AMY TQMH FOR THE
SERVING OF ALCOHOL TO UNDERAGE PERSONS.
Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.
At all times relevant hereto, Defendant Pi Kappa Phi was a
corporation authorized to do business in the State of New
Jersey, owned, operated, controlled and maintained the premises
at 600 W. White Horse Pike, Egg Harbor City, New Jersey 08215
commonly known as “Pi Kappa Phi Fraternity House" and was used
to host Pi Kappa Phi parties which served alcohol regularly.
At all times relevant hereto, Yin Ben Tomm and Amy Tomm owned,

operated, controlled and maintained the premises at 600 W. White

Horse Pike, Egg Harbor City, New Jersey 08215 commonly known as

94

247.

248.

249.

250.

251.

252.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 95 of 106 Page|D: 95

“Pi Kappa Phi Fraternity House” and was used to host Pi Kappa
Phi parties which served alcohol regularly.

The Plaintiff K.H., was a patron of the premises of Defendants,
Pi Kappa Phi, Yin Ben Tomm and Amy Tomm.

At all times relevant hereto, Defendantsl Pi Kappa Phi, Yin Ben
Tomm and Amy Tomm had a non-delegable duty to act within a
degree of care for the protection, safety, security and well-
being of its patrons.

On or about December 9, 2012, Pi Kappa Phi, Yin Ben Tomm and Amy
Tomm failed to use that degree of care, and negligently
continued to serve Plaintiff, K.H., with alcoholic beverages
while he was visibly intoxicated.

Plaintiff K.H. as a direct and proximate cause of Defendants Pi
Kappa Phi, Yin Ben Tomm and Amy Tomml K.H. was served alcohol
while underage along with numerous others.

As a direct and proximate result of the negligence of the
Defendants Pi Kappa Phi, Yin Ben Tomm and Amy Tomm, Defendant
was sexually assaulted by a fellow party attendee who was also
underage and intoxicated.

Plaintiff K.H., was caused to sustain serious and permanent
physical injury; severe emotional distress; diminished enjoyment
of life; anxiety,- depression; humiliation; pain in mind and
body,- severe embarrassment ; significant expenses for medical

care and treatment, is and has been unable to live a normal
95

253.

254.

255.

256.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 96 of 106 Page|D: 96

life,- is and has been unable to engage in normal activities;
will in the future be caused to endure severe pain in mind and
body; will in the future be prevented from engaging in. his
normal daily activities; will in the future be caused to incur
significant expenses for medical care and treatment; and was and
will in the future be caused to sustain other great losses.

WHEREFORE, Plaintiff K.H. hereby demands judgment against
Defendants for compensatory and punitive damages, interest,
costs of suit, attorneys' fees and such. other relief as the
court or jury may deem proper.

COUNT THIRTY-SEVEN
FICTITIOUS PARTIES

 

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

JLNE AND JOHN DOES (1-20) (Fictitious Individuals) and ABC
CORPORATIONS (A-Z) (Fictitious Entities); are fictitious names
for persons or entities which have not yet been identified but
whose identities will be supplemented when ascertained by the
plaintiff.

Said defendants may have played a role in the harm suffered by
plaintiff.

Plaintiffs hereby reserve their right to amend the Complaint as

a result of pleading such fictitious parties.
96

257_

258.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 97 of 106 Page|D: 97

John and Jane Does (1-20) and ABC Corporations (A-Z) are
individuals who may have taken action or inaction that resulted
in harm against the Plaintiff but as are yet unknown or not yet
necessarily germane to the allegations alleged in the complaint.
As a direct and proximate result of the conduct described herein
above, Plaintiff has and will lcontinue to suffer physical
injury; severe emotional distress and anguish; diminished
enjoyment of life; difficulty and an inability to focus;
difficulty and an inability to perform work-related tasks;
anxiety; depression; humiliation; pain in mind and body; severe
embarrassment; is having and has had difficulty living a normal
life; has not and will not engage in normal activities; will
suffer from behavior patterns and will continue to do so in the
future; will in the future be caused to endure severe pain in
mind and body; has endured interference with and will continue
to endure interference with engaging in her full normal daily
activities. Plaintiff's self-esteem and ability to trust others
has been substantially impaired, needing to obtain help and
treatment from professionals and health care professionals in
general and may incur medical, hospital and psychiatric expenses
in amounts yet to be determined.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for

Plaintiff's psychological and emotional distress and damages,
97

259.

260 .

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 98 of 106 Page|D: 98

loss of standing in her community,r damage to her reputation, and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances; Punitive damages; Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassmentl including
sexual assaultl in its education programs; fullyl investigate
conduct that may constitute sex-based harassment and/or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and/or sexual assault; and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it,- statutory interest; costs,- and reasonable

attorney fees .

COUNT THIRTY-EIGHT
CIVIL CONSPIR.A.CY OF STOCKTON EMPLOYEIS, ITS MEMZBERS AN'.D
ASBOCIATEB, AND STOCKTON UNIV'ERSITY

Plaintiff repeats and reiterates all of the allegations
contained in the previous counts and/or paragraphs as if set
forth at length herein.

Stockton Employees and its members and associates entered into
an agreement with other members for the purpose of concealing
the sexual assault of K.H., the Stockton lEmployees agreed to do

so, thereby putting Plaintiff in severe physical and personal

harm .

98

261.

262.

263.

264.

265.

266.

267.

268.

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 99 of 106 Page|D: 99

Defendant Stockton University Employeesl and John Does 1-20 took
steps to further conspire to sexually assault K.H., and protect
the assailants by concealing the allegations of sexual assault
undermining the integrity of the Title IX hearing.

Defendants did in fact commit the above acts against Plaintiff.
In furtherance of said conspiracy with each other Defendants and
John Does 1-20 committed these tortuous acts.

Above Defendants were acting in the course of their agency
relationship as Stockton Employees when said tortuous acts were
committed.

In furtherance of the authority given to them by Defendant
Stockton University, the University employees used their
position of power to suppress and under-report the sexual
assault of K.H. by' assailants in. direct violation. of Federal
statutory regulations.

Plaintiff suffered substantial harm because of the civil
conspiracy by Defendant Stockton Employees. its membersl and
associates.

Defendants are directly and collectively liable for the
aforementioned actions of the members/associates of Stockton
Employees and Defendants are directly and vicariously liable for
the aforesaid acts of its members and associates.

As a direct and proximate result of the Defendants' civil

conspiracy the Plaintiff has and will continue to suffer
99

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 100 of 106 Page|D: 100

physical injury; severe emotional distress and anguish;
diminished enjoyment of life,-; difficulty and an inability to
focus; difficulty and an inability to perform work-related
tasks; anxiety,- depression,- humiliation; pain in mind and body;
severe embarrassment,- is having and has had difficulty living a
normal life,- has not and will not engage in normal activities,~
will suffer from behavior patterns and will continue to do so in
the future ; will in the future be caused to endure severe pain
in mind and body,- has endured interference with and will
continue to endure interference with engaging in her full normal
daily activities. Plaintiff's self-esteem and ability to trust
others has been substantially impaired, needing to obtain help
and treatment from professionals and health care professionals
in general and may incur medical, hospital and psychiatric
expenses in amounts yet to be determined.

WHEREFORE, Plaintiff respectfully requests judgment in her
favor and against all defendants for compensatory damages for
Plaintiff's psychological and emotional distress and damages,
loss of standing in her community, damage to her reputation,r and
her family's unreimbursed out of pocket expenses incurred in
response to these circumstances,- Punitive damages,- Injunctive
relief requiring Defendant University to take effective steps to
prevent sex-based discrimination and harassment, including

sexual assault, in its education programs,- fully investigate
100

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 101 of 106 Page|D: 101

conduct that may constitute sex-based harassment and /or sexual
assault,- appropriately respond to all conduct that may
constitute sex-based harassment and /or sexual assault,- and
mitigate the effects of harassment and/or assault including by
eliminating any hostile environment that may arise from or
contribute to it; statutory interest,- costs,- and reasonable

attorney fees .

101

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 102 of 106 Page|D: 102

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

.For a declaration that Defendants' actions, policies, and
practices as alleged herein are unlawful;

.For all other compensation denied or lost to Plaintiff by reason
of Defendants' unlawful actions, in an amount to be proven at
trial;

. For compensatory damages for Plaintiff's emotional pain and
suffering, in an amount to be proven at trial;

.For punitive damages in an amount to be determined at trial;

. For liquidated damages;

.For interest on lost wages, compensation, and damages, including
pre- and. post-judgment interest and. an 'opward adjustment for
inflation;

.For an order enjoining Defendants from engaging in the unlawful
acts complained of herein;

.For reasonable attorneys' fees and costs of suit pursuant to 42
U.S.C. §2000e-5(k), New Jersey Revised Statutes §10:5-27.1, and
other laws; and

.For such other and further relief as this Court deems just and

proper.

DATE:

 

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 103 of 106 Page|D: 103

JURY DEMAND

Plaintiff hereby demands a trial by a jury on all of the issues
contained herein.

FUGGI LAW FIRM, P.C.

 

DESIGNLTION OF TRIAL COUNSEL

ROBERT R. FUGGI, JR., ESQ., is hereby designated as trial
counsel in this matter.

FUGGI LAW FIRM, P.C.

ROBERT R. FUGGI, ESQ.

  

PLAINTIFF'S DEMAND FOR DAMAGES

Plaintiff hereby demands damages from Defendants in an amount to
be determined at the time of trial.

FUGGI LAW FIRM, P.C.

 

 

103

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 104 of 106 Page|D: 104

CERTIFICATION

Pursuant to Rule 4:5-1, it is hereby certified that the matter
in controversy is not the subject of any other action pending in
any Court or arbitration proceeding and plaintiff does not
contemplate any other action or Arbitration proceeding.

I certify that the foregoing statements made by me are true and
correct to the best of my knowledge and information. I am aware
that if any of the foregoing statements made by me are willfully
falsej I am subject to punishment.

FUGGI LAW FIRM, P.C.

 

 

DEMAND FOR ANSWERS TO INTERROGATORIES

Plaintiff(s) hereby make(s) demand for fully responsive answers
to New Jersey Court Rules Appendix II, Form CZ answers within
sixty (60) days of the date of service of this Complaint.

In answering, please consider the events alleged in this
Complaint as the accident or occurrence and to which such
questions relate. Please give specific information in your
answers and not merely references to medical, police or other
records or reports.

FUGGI LAW FIRM, P.C.

 

 

104

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 105 of 106 Page|D: 105

NOTICE TO PRODUCE

Pursuant to the Rules of Court, the undersigned requests that
`you produce the following documents and other items for
inspection and copying at the offices of FUGGI LAW FIRM, P.C. 47
Main Street, Toms River, New Jersey 08753, within 30 days. You
may comply with this request by mailing legible copies of the
documents.

l. All written statements made and/or signed by any party
Defendant or their agent, servant or employee, relative to
reports made to any Defendant(s) their agent(s) , servant(s)
or employee(s) relative to any act or behavior of
Defendants involving harassment, assault and intention
infliction of emotional distress.

2. All written statements made and/or signed by the party
serving this request or by any agent or employee of the
party serving this request.

3. All written evidence of any oral statements made by the
party serving this request or by any agent or employee of
the party serving this request.

4. All charts, drawings, illustrations, diagrams, and other
documents that you or your attorneys intend to exhibit to
the jury or introduce into evidence at the trial of this
action.

5. All records pertaining to any tests, inspections and
examinations performed with respect to any object, thing,
or substance relevant to this action. This refers to tests
and examinations performed by persons other than you, your
attorneys, or anyone acting on your behalf.

6. All documents that you or your attorneys supplied to any
experts who will be called as witnesses on your behalf at
the trial of this action.

7. All videos and films that you or your attorneys intend to
exhibit to the jury or introduce into evidence at the trial
of this action.

105

Case 1:18-cv-15651-R|\/|B-.]S Document 1 Filed 11/02/18 Page 106 of 106 Page|D: 106

B.The written reports of all experts who you or your
attorneys intend to call as witnesses on your behalf at the
trial of this action.

9.Copies of any and all Complaints filed in this State or any
other against any of the Defendants arising out of
allegations of assault, general negligence, or intentional
infliction of emotional distress.

10.All police reports lrelative to any action or behavior
engaged in by Defendant or any Defendant, their agent
servant or employee, from date of hiring to present.

ll.All interrogatories, and Notices to Produce previously
answered by you in this action. All depositions noticed by
you or taken of you.

FUGGI LAW FIRM, P.C.

 

 

106

